f




         1                                                              i   CLE!~K, U.S.
                                                                              ~--_ _---~.~
                                                                                        [~lSTr~I
                                                                                           .~_ CTCC~URT
                                                                               S
                                                                                             27
     a
                                                                              E~ ~~ ~ ` 2019
     3                                                                        ~_
                                                                                  "`=~~               F CALIFORNfA
                                                                            ...~, _~ -'~IVi~!ON
     4                                                                                                  BYDE~UTY

     5
     6                              UNITED STATES DISTRICT COURT
     7                            CENTRAL DISTRICT OF CALIFORNIA.
     8'
             ~ UN.[TED STATES OF AMERICA,
     9
     10                                   Plaintiff,       CASE NO. ~ ~ l ~- 1~~ ~
    11
    12                                                      ORDER OF DETENTION
    ~~~
    14                                    Defendant.
    15
    16                                                      I.
    17            A.(+~ On motion ofthe Government in a case allegedly involving:
    18                 1.()    a crime of violence.
    19                2.()     an offense with maximum sentence oflife imprisonment or death.
    20                3.(~ a narcotics or controlled substance offense withmaximum sentence
    21                         often or more years .
    22                4.()     any felony -where the defendant has been convicted oftwo or more
    23                         prior offenses described above.                                    j
    24                5.() any felony that is not otherwise a crime of violence that
                                                                                     involves a
    25                         minor victim, or possession or use ofa firearm or destructive device
    26                         or any other dangerous weapon, or a failure to register under 18
    27                         U.S.0 § 2250.
    28           B.
                  (         On motion by the Government /()on Court's ov~xi motion,
                                                                                                                 in a case
                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))
             Ctt-94(06/0)
                                                                                                                     Page 1 of4
  i                       llegedly involving:
  2            (           n the further allegation by the Government of:
 3               1.(        a serious risk that the defendant will flee.
  4             2.() a serious risk that the defendant will:
  S                   a.()obstruct or attempt to obstructjustice.
 6                    b.()threaten, injure, or intimidate a prospective witness or juror or
 7                          attempt to d    o.
 8          C, The Government( is/()is not entitled to a rebuttable presumption that no
 9              condition or combination ofconditions will reasonably assure the defendant's
10              appearance as required and the safety ofany person or the community.
11
12                                                     II.
13          A.
             (~ The Court finds that no condition or combination of conditions will
14              r asonably assure:
15              1.(        the appearance ofthe defendant as required.
16 ',                (J~~ and/or
17 ~            2:(        the safety ofany person or the community.
18          B.(         The Court finds that the defendant has not rebutted by suffici
                                                                                       ent
19                      evidence to the contrary the presumption provided by statute.
20
21
22          The Court has considered:
23          A. the nature and circumstances ofthe offenses)charged,includ
                                                                                     ing whether the
24             offense is a crime ofviolence,a Federal crime ofterrorism,or
                                                                           involves a minor
25            victim or a controlled substance,firearm, explosive, or destruc
                                                                              tive device;
26         B. the weight ofevidence against the defendant;
27         C. the history and characteristics ofthe defendant; and
28         D. the nature and seriousness ofthe danger to any person or to the commu
                                                                                      ni~y.
                                ORDER OFDETENTION AFTER HEARING(IS U.S.0 §3142(i))
        CR94(o6J0~
                                                                                             Page 2 of4
              11                                             ~1.

             2      The Court also has considered all the evidence adduced at the hear
                                                                                      ing and the
             3      arguments and/or statements of counsel, and the Pretrial
                                                                                         Services
    -        4      Reportlrecommendation.
             5
             6                                               1~
                    The Co        bass the foregoing findings} on the following:
             s      A.(          As to flight risk: ~            `✓   ~~~.
    -        9
         l0 i
         11
         12
         13
_        14
         15
         16        B.(          As to danger• ~'                      1            ~ l~K.~.
-        1~ _~~.._L,.~~,;..~                       ~ ~-~-~.~ owl ~~
         18                                                —~
         19
        20
        21
        22
-       23
        24
                                                           VI.
        25         A.() The Court finds that a serious
                                                       risk exists           that the defendant will:
        26                  1.()obstruct or attempt to obstruct
                                                                 justice.
        27                  2.()attempt to/()threaten, injure or
                                                                 intimidate a witness orjuror.
        28

                                       ORDER OFDETENTION AFTER HEARING(18
                                                                            U.S.C.§3142(1))
              CR94(06/07)
                                                                                                    Page 3 of4
  1         B. The Court bases the foregoing findings)on the following:
 2
 3
 4
 5
 6~
 7
 8
 9{                                                  VIi.
 10
11         A. IT IS'THEREFORE ORDERED that the defendant be detained prior to trial.
 12        S. IT IS FURTHER ORDERED that the defendant be committed to the custo
                                                                                                       dy
13              ofthe Attorney General for confinement in a corrections facility separ
                                                                                       ate,           to
14              the e~ctent practicable,from persons awaiting or serving sentences or
                                                                                               being
15              held in custody pending appeal.
16         C. IT IS FURTHER ORDERED that the defendant be afforded reaso
                                                                                             nable
17              opportunity for private consultation with counsel.
I8         D.IT IS FURTHER ORDERED that, on order of a Court ofthe
                                                                                    United States
19              or on request of any attorney for the Government,the perso
                                                                                   n in charge ofthe
20             corrections facility in which the defendant is confined deliv
                                                                                   er the defendant
21             to a United States maxshal for the purpose ofan appearance
                                                                                   in connection
22             with a court proceeding.
23
24
25
26 DATED:                2~ I,~                                            ~ •.       ..._
27                                               SHA
                                                 [JNI
                                                 ~    TED STATES MAGISTRATE JUDGE
28

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142())
      CR-94(06/0'
                                                                                                Page 4 of4
